            Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 1 of 12




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 117915

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                WHITE PLAINS DIVISION



Naftali Schmelczer, individually and on behalf of all
others similarly situated,                                     Docket No:

                                         Plaintiff,            CLASS ACTION COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
Penn Credit Corporation,

                                         Defendant.


       Naftali Schmelczer, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Penn Credit Corporation (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.       This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.       This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
               Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 2 of 12




          4.       At all relevant times, Defendant conducted business within the State of New
York.


                                                PARTIES
          5.       Plaintiff Naftali Schmelczer is an individual who is a citizen of the State of New
York residing in Rockland County, New York.
          6.       Plaintiff is a natural person allegedly obligated to pay a debt.
          7.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.       On information and belief, Defendant Penn Credit Corporation, is a Pennsylvania
Corporation with a principal place of business in Dauphin County, Pennsylvania.
          9.       Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.      Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.      The principal purpose of Defendant's business is the collection of such debts.
          12.      Defendant uses the mails in its debt collection business.
          13.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                    THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.      Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.      The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.      To further these ends, “the FDCPA enlists the efforts of sophisticated consumers
... as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the
deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516
F.3d 85, 91 (2d Cir. 2008).



                                                     2
          Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 3 of 12




       17.       As such, the circumstances of the particular debtor in question have no bearing
as to the question of whether there has been a violation of the FDCPA. See Easterling v.
Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show
that he or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise,
the plaintiff consumer's actions or inaction in response to a communication from a debt collector
are irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.       Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       19.       If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer
Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA
if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,” or if
the communication “would make the least sophisticated consumer uncertain as to her rights.”
Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       20.       The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only
be considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63
(2d Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt
collector. Id.


                          ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.       Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       22.       The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       23.       The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.       The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       25.       At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.



                                                  3
           Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 4 of 12




          26.   At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
          27.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated June 19, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          28.   The Letter conveyed information regarding the alleged Debt.
          29.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
          30.   The Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.
          31.   The Letter was received and read by Plaintiff.
          32.   15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a
consumer to confirm that he or she owes the debt sought to be collected by the debt collector. As
set forth herein, Defendant deprived Plaintiff of this right.
          33.   15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
          34.   The deprivation of Plaintiff's rights will be redressed by a favorable decision
herein.

                                        FIRST COUNT
                   Violations of 15 U.S.C. §§ 1692g(b), 1692e and 1692e(10)
          35.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          36.   15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          37.   15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.




                                                   4
          Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 5 of 12




       38.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the
debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a
copy of a judgment against the consumer and a copy of such verification or judgment will be
mailed to the consumer by the debt collector.
       39.     In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer, the consumer must dispute the debt in writing.
       40.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
       41.     In order to be entitled to obtain the name and address of the original creditor, if
different from the current creditor, the consumer must request such in writing.
       42.     A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g
required disclosures, but also to convey such clearly.
       43.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
       44.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
       45.     15 U.S.C. § 1692g(b) provides that collection activities and communication
during the 30-day period may not overshadow or be inconsistent with the disclosure of the
consumer's right to dispute the debt or request the name and address of the original creditor.
       46.     A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
       47.     The Letter contains multiple addresses for Defendant.
       48.     The first address, located in the coupon, is: P.O Box 1259, Department 91047
Oaks, PA 19456.
       49.     The second address, located in the coupon, is: PO Box 69703 Harrisburg, PA
17106-9703.



                                                  5
           Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 6 of 12




        50.     In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer pursuant to 15 U.S.C. § 1692g(a)(4), the consumer must dispute the debt in
writing.
        51.     The Letter fails to instruct the consumer to which of the multiple addresses
provided written disputes must be sent.
        52.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her written dispute.
        53.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her written dispute.
        54.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all.
        55.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all because she would be frightened
of calling the collection agency where highly trained and aggressive debt collectors answer calls.
        56.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to dispute the debt.
        57.     In order to be entitled to obtain the name and address of the original creditor
pursuant to 15 U.S.C. § 1692g(a)(5), the consumer must request such in writing.
        58.     The Letter fails to instruct the consumer to which of the multiple addresses
provided requests for the name of the original creditor must be sent.
        59.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her request for the name of the
original creditor.
        60.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her request for the name of the
original creditor.
        61.     Without clear direction as to where to mail her request for the name of the
original creditor, the least sophisticated consumer would likely not request this information at all.




                                                 6
         Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 7 of 12




       62.     Without clear direction as to where to mail her request for the name of the
original creditor, the least sophisticated consumer would likely not request this information at all
because she would be frightened of calling the collection agency where highly trained and
aggressive debt collectors answer calls.
       63.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to request for the name of the original creditor.
       64.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer confused as to her rights.
       65.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer uncertain as to her rights.
       66.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to dispute the debt provided by 15 U.S.C. § 1692g(a)(3).
       67.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to receive verification of the debt or a copy of a judgment
against the consumer provided by 15 U.S.C. § 1692g(a)(4).
       68.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to request the name and address of the original creditor
provided by 15 U.S.C. § 1692g(a)(5).
       69.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to dispute the alleged Debt provided by
15 U.S.C. § 1692g(a)(3).
       70.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to receive verification of the debt or a
copy of a judgment against the consumer provided by 15 U.S.C. § 1692g(a)(4).
       71.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to request the name and address of the
original creditor provided by 15 U.S.C. § 1692g(a)(5).
       72.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       73.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.



                                                   7
           Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 8 of 12




        74.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
        75.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
        76.     A    collection   letter   also       violates   15   U.S.C.   §     1692e   if   it
is reasonably susceptible to an inaccurate reading by the least sophisticated consumer. DeSantis,
269 F.3d at 161.
        77.     The least sophisticated consumer could read the Letter and be reasonably
confused as to which of the multiple addresses provided she must send her written dispute.
        78.     The least sophisticated consumer could read the Letter and be uncertain as to
which of the multiple addresses provided she must send her written dispute.
        79.     The least sophisticated consumer could reasonably interpret the Letter to mean
that she could send her written dispute to any of the multiple addresses provided.
        80.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, it is open to more than one reasonable interpretation concerning where the consumer
must send her written dispute, at least one of which is inaccurate.
        81.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her written
dispute.
        82.     Because the Letter is open to more than one reasonable interpretation in this
regard, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        83.     The least sophisticated consumer could read the Letter and be reasonably
confused as to which of the multiple addresses provided she must send her request for the name
and address of the original creditor.
        84.     The least sophisticated consumer could read the Letter and be uncertain as to
which of the multiple addresses provided she must send her request for the name and address of
the original creditor.
        85.     The least sophisticated consumer could reasonably interpret the Letter to mean
that she could send her request for the name and address of the original creditor to any of the



                                                  8
          Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 9 of 12




multiple addresses provided.
        86.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, is open to more than one reasonable interpretation concerning where the consumer
must send her send her request for the name and address of the original creditor.
        87.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her request for
the name and address of the original creditor.
        88.     Because the Letter is open to more than one reasonable interpretation in this
regard, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        89.     For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b),
1692e and 1692e(10) and is liable to Plaintiff therefor.

                                       SECOND COUNT
                         Violation of 15 U.S.C. §§ 1692e and 1692e(10)
        90.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        91.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        92.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        93.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e. Clomon, 988 F.2d at 1318.
        94.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer it is open to more than one reasonable interpretation, at least one of which
is inaccurate. Clomon, 988 F.2d at 1319.
        95.     A    collection    letter   also   violates    15    U.S.C.     §    1692e    if,   it
is reasonably susceptible to an inaccurate reading by the least sophisticated consumer. DeSantis,
269 F.3d at 161.
        96.     The Letter request payment be made.
        97.     The Letter provides multiple addresses for Defendant.
        98.     The first address, located in the coupon, is: P.O Box 1259, Department 91047
Oaks, PA 19456.


                                                   9
          Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 10 of 12




        99.     The second address, located in the coupon, is: PO Box 69703 Harrisburg, PA
17106-9703.
        100.    The Letter fails to state to which of the above addresses the payment must be sent
by the deadline in order for the consumer to accept the settlement offer.
        101.    Whether a payment would actually settle the debt is, by definition, a material term
of a settlement offer and must be communicated clearly and effectively.
        102.    The least sophisticated consumer reading the Letter would be left to wonder about
a material term of the offer, i.e. where to mail the payment before the deadline.
        103.    The least sophisticated consumer would not know to which of the multiple
addresses the payment should be mailed.
        104.    The least sophisticated consumer would be unsure whether her payment would be
treated as an acceptance of the settlement offer if sent to any or all of the addresses.
        105.    The least sophisticated consumer could send her payment to the wrong address
and still be liable for the balance of the Debt.
        106.    The least sophisticated consumer also may not send her payment for fear that it
would not be treated as an acceptance of the settlement offer if sent to the wrong address.
        107.    Because the Letter is open to more than one reasonable interpretation by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        108.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        109.    Because the Letter is open to more than one reasonable interpretation by least
sophisticated consumer it violates 15 U.S.C. §§ 1692e and 1692e(10).
        110.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        111.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
        112.    Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of New York.
        113.    Plaintiff seeks to certify a class of:



                                                   10
         Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 11 of 12




                     All consumers to whom Defendant sent a collection letter
                     substantially and materially similar to the Letter sent to Plaintiff,
                     which letter was sent on or after a date one year prior to the filing of
                     this action to the present.

        114.    This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        115.    The Class consists of more than thirty-five persons.
        116.    Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        117.    The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
        118.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendant's conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                         JURY DEMAND
        119.    Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and




                                                 11
       Case 7:20-cv-02380-KMK Document 1 Filed 03/18/20 Page 12 of 12




               b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
               Class Counsel;

               c. Finding Defendant's actions violate the FDCPA; and

               d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

               e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f. Granting Plaintiff's costs; all together with

               g. Such other relief that the Court determines is just and proper.

DATED: March 16, 2020
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 117915




                                            12
